Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the RCE filed on 4/7/22. Claims 1 – 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/7/22 have been fully considered but they are not persuasive. Applicants argue Tseng does not teach the amended limitation "being configured with a resource pool and an exceptional resource pool different from the resource pool” and states “Thus, it is made clear in the amendments that the first set of resources in Applicant's claims do not correspond to the "exceptional SL resource pools" of Tseng and the cited reference, therefore, cannot be argued to teach or suggest that a first set of resources can be used before and after the first device detects the beam failure or L1 problem. However, Examiner respectfully disagrees and after reviewing the Tseng reference, the amended limitation "being configured with a resource pool and an exceptional resource pool different from the resource pool” is taught in at least paragraph 114: the configuration approach for Exceptional SL-Pools may be similar to the SL-Pool configuration. The Exception SL pool and SL-Pool are different pools. Additionally, the first set of resources is represented by the SL resources of the Exceptional SL-Pools as described in paragraph 45. These Exceptional SL-Pool resources are (pre)configured by the network and are used as SL resources before and after the beam failure. Paragraph 45 states: “The UE 118 may determine that an exceptional condition (e.g., a beam failure with the RAN, a radio link failure with the serving cell, etc.) has occurred, based on which the UE 118 has to stop sidelink communication with other UEs, such as the UE 120. In some of the present implementations, as will be described in more detail below, the network (RAN) may (pre)configure ` Exceptional SL-Pools` to the UEs, e.g., through dedicated RRC signaling, such that the UEs may be allowed to transmit/receive SL packets based on Exceptional SL resource pool when at least one of the exceptional conditions has occurred. Therefore, based on the exceptional sidelink pools resource allocation configuration received by the UE 118, this UE may use SL resources that are valid under the occurred exceptional condition.” Attention is also directed to paragraph 64 that states: “In some of such implementations, the UE may apply Exceptional SL resource pools (which is described in detail below), that are already stored in the SL resource allocation of the UE context, during the reception of the RRC Connection Setup message and/or the RRC Connection Reconfiguration message” and paragraph 125. Therefore, it is the Examiner’s position that the claim limitations as written have been met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 7, 9 – 12, 14, 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2020/0045674 A1).
Regarding claim 1, Tseng teaches a method for a first device (Fig. 1: UE 110/118) to perform sidelink communication (paragraph 42: sidelink communications), comprising: being configured with a resource pool and an exceptional resource pool different from the resource pool (paragraph 114: the configuration approach for Exceptional SL-Pools may be similar to the SL-Pool configuration. Also described in paragraph 64); being configured with network scheduling mode for sidelink by a base station (base station 100; paragraphs 45 and 46: For SL resource allocation, the resources (e.g., time and frequency) may be provided to a UE either via scheduled resource allocation (also referred to as mode 1 resource allocation, or configured grant allocation); being configured with a first set of resources with a first time pattern in the resource pool for sidelink transmission through a dedicated signaling (paragraphs 43 and 45: the network (RAN) may (pre)configure `Exceptional SL-Pools` to the UEs, e.g., through dedicated RRC signaling. Further described in paragraph 67: a serving cell (or the base station operating the serving cell) may configure the configured grant resource allocation (also referred to as Semi-Peristent-Scheduling ( SPS), or mode 1) to the UE for SL packet transmission via the RRC Connection Release message).
In the above embodiment, Tseng fails to explicitly disclose using the first set of resources with the first time pattern in the resource pool to perform sidelink transmission when the first device does not detect beam failure; detecting a beam failure between the first device and the base station; and using the first set of resources with the first time pattern in the resource pool to perform sidelink transmission to a second device when the beam failure is not resolved.
However, in another embodiment, Tseng teaches using the first set of resources with the first time pattern in the resource pool to perform sidelink transmission when the first device does not detect beam failure (paragraph 43: As such, the UE 110 uses the SL resources specified in the configuration to exchange sidelink data with the UE 112. Further described in paragraph 45. Note: The UE 118 uses the Exceptional SL resource pool when a beam failure is detected, and uses SL resources to perform sidelink communications when beam failure is not detected); detecting a beam failure between the first device and the base station (paragraph 45: The UE 118 may determine that an exceptional condition (e.g., a beam failure with the RAN, a radio link failure with the serving cell, etc… Therefore, based on the exceptional sidelink pools resource allocation configuration received by the UE 118, this UE may use SL resources that are valid under the occurred exceptional condition. Further described in paragraph 125); and using the first set of resources with the first time pattern in the resource pool to perform sidelink transmission to a second device when the beam failure is not resolved (paragraph 45 and paragraph 125: the UE may be allowed to apply the Exceptional SL-Pool(s) after the radio link failure event is triggered. See Fig. 1. Also refer to paragraph 9: the sidelink resource pool comprises one or more exceptional resource pools in the at least one sidelink BWP. Note: BWP corresponds to the time pattern). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tseng’s first embodiment by incorporating the teachings of Tseng’s second embodiment, for the purpose of providing flexible communication and minimizing potential errors.
Regarding claims 3 and 14, Tseng teaches the method of claim 1, wherein the first set of resources with the first time pattern is sidelink SPS (Semi-Persistent Scheduling) resources (paragraph 67: a serving cell (or the base station operating the serving cell) may configure the configured grant resource allocation (also referred to as Semi-Peristent-Scheduling ( SPS)).
Regarding claim 4, Tseng teaches the method of claim 1, wherein the beam failure is detected in response to reaching maximum times of beam failure instance (paragraph 130: when a trigger condition for a beam failure event is fulfilled (e.g., when the BFI_COUNTER, which represents the number of beam failure instance indications that the MAC layer of the UE has collected from the lower layers, reaches the beamFailureInstanceMaxCount). 
Regarding claims 5 and 18, Tseng teaches the method of claim 1, wherein when the first device detects the beam failure and the beam failure is not resolved, the first device does not perform sidelink transmission on resource in the exceptional resource pool (paragraph 113: In some scenarios, as discussed below under subsection (a) to (f) (also referred to as Exceptional Conditions), a UE may not be allowed to apply the configured SL radio resources. Also described in paragraph 129: the UE may stop applying the configured SL resources when the UE determines that a beam failure with RAN has occurred).
Regarding claims 6 and 19, Tseng teaches the method of claim 1, wherein the exceptional resource pool is (pre-)configured through system information. (paragraph 115: the Exceptional SL -Pools may be provided via dedicated RRC signaling (e.g., the RRCConnecctionReconfiguration with/without mobilitycontrolinformation, or reconfigurationWithSync), or through broadcasting (e.g., system information broadcasting or by SI on-demand), or may be preconfigured. Also described in paragraph 65 and 114).
Regarding claims 7 and 15, Tseng teaches the method of claim 1, wherein the first device is in RRC CONNECTED (paragraphs 46 and 47: RRC Connected).
Regarding claim 9, Tseng teaches the method of claim 1, further comprising: the first device uses the first set of resources with the first time pattern when the first device detects the beam failure and the beam failure is not resolved (paragraph 45 and paragraph 125: the UE may be allowed to apply the Exceptional SL-Pool(s) after the radio link failure event is triggered). 
Regarding claims 10 and 20, Tseng teaches the method of claim 1, wherein the first time pattern includes a periodicity or a bitmap for indicating transmission opportunities (paragraph 48: a sidelink resource pool (and the corresponding PSCCH and PSSCH) may be configured periodically in the time domain. Also described in paragraph 49 and 69: The SL-CG_ Period parameter may indicate the periodicity of the SL-CG in time domain; paragraph 70: bitmap). 
Regarding claim 11, Tseng teaches the method of claim 1, wherein the first time pattern indicates periodic sidelink transmission opportunities (paragraph 48: a sidelink resource pool (and the corresponding PSCCH and PSSCH) may be configured periodically in the time domain. Also described in paragraph 49 and 69: The SL-CG_ Period parameter may indicate the periodicity of the SL-CG in time domain). 
Regarding claim 12, Tseng teaches the same limitations recited above in the rejection of claim 1. Tseng further teaches an L1 problem (paragraphs 43, 45 and 125: beam failure).
Regarding claim 17, Tseng teaches the method of claim 12, wherein the L1 problem is that physical layer of the first device detects physical layer problems via detecting a number of consecutive out-of-sync indications or when T310 (or T311) is running. (Refer to Table 100; paragraph 126: With reference to the table 100 above, a UE may be allowed to apply the Exceptional SL-Pool(s), while the T310 or T311 of the LTE protocols is running. Further described in paragraph 130: beam failure event… collected from the lower layers).

Claims 2, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng as applied to claim 1 and 12 above, and further in view of Ye et al. (US 2020/0053835 A1).
Regarding claims 2 and 13, Tseng teaches the method of claim 1, but fails to explicitly disclose wherein the first set of resources with the first time pattern is sidelink grant free resources.
However, Ye teaches wherein the first set of resources with the first time pattern is sidelink grant free resources (paragraphs 110 and 146: grant free sidelink).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tseng’s method by incorporating the teachings of Ye, for the purpose of minimizing delay.
Regarding claims 8 and 16, Tseng teaches the method of claim 1, but fails to explicitly disclose wherein the first set of resources with the first time pattern is usable or available to perform a sidelink transmission without receiving an activation command.
However, Ye teaches wherein the first set of resources with the first time pattern is usable or available to perform a sidelink transmission without receiving an activation command (paragraph 105 and 147: grants are without layer 1 activation). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tseng’s method by incorporating the teachings of Ye, for the purpose of minimizing delay.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462